Citation Nr: 0008778	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  98-17 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York




THE ISSUES

1.  Entitlement to an increased (compensable) rating for the 
service-connected bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  




REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart





ATTORNEY FOR THE BOARD

Joseph W. Spires, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1951 to September 
1952.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decision of the RO.  



FINDINGS OF FACT

1.  The veteran's service-connected bilateral hearing loss is 
shown to be manifested by level II hearing acuity in the 
right ear and level I hearing acuity in the left ear.  

2.  In May 1953, the RO denied the veteran's original claim 
of tinnitus.  The veteran did not file a timely appeal from 
that decision.  

3.  New evidence which is so significant that it must be 
considered in order to fairly decide the merits of the claim 
has been associated with the claims folder.  

4.  The veteran's claim of service connection for tinnitus is 
plausible.  

5.  The veteran's current disability manifested by tinnitus 
is the likely result of his exposure to acoustic trauma while 
serving in artillery unit during service.  




CONCLUSIONS OF LAW

1.  The criteria for the assignment of a compensable rating 
for the service-connected bilateral hearing loss have not 
been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.85. (1999).  

2.  New and material evidence has been submitted for the 
purposes of reopening the veteran's claim of service 
connection for tinnitus.  38 U.S.C.A. §§ 5107, 5108, 7104, 
7105 (West 1991 & Supp. 1999); 38 C.F.R. § 3.156(a) (1999).  

3.  The veteran has submitted evidence of a well-grounded 
claim of service connection for tinnitus.  38 U.S.C.A. 
§§ 1110, 5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.303 (1999).  

4.  The veteran's tinnitus is due to disease or injury which 
was incurred in service.  38 U.S.C.A. §§ 1110, 5107, 7104 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.303 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Increased Rating - Hearing Loss

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran claims that a service-connected disability is 
more severely disabling than as rated, the claim is well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board further 
finds that the matter has been adequately developed for the 
purpose of appellate review.  

When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to that claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all relevant evidence 
has been obtained and that no further assistance to the 
veteran with respect to this claim is required to comply with 
38 U.S.C.A. § 5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
bilateral hearing loss.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  

VA regulations require that, where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7.  Otherwise, the lower rating will be 
assigned.  Id.  

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  Medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.  

When the issue involves a claim for an increased rating for 
hearing loss, the applicable rating will be determined by 
applying the numerical values listed in the audiometric 
examination report to the applicable rating tables.  38 
C.F.R. § 4.85, Tables VI and VII.  

It should be emphasized that "assignment of disability 
ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  However, to evaluate the level of disability and any 
changes in condition, it is nevertheless necessary to 
consider the complete medical history of the veteran's 
conditions.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).  

Additionally, by regulatory amendment effective June 10, 
1999, changes were made to the schedular criteria for 
evaluation of hearing loss.  See 64 Fed. Reg. 25208, 25209 
(1999).  Where the law or regulations change while a case is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  The Board is 
therefore required to consider the claim in light of both the 
former and revised schedular rating criteria to determine 
whether an increased evaluation for the veteran's bilateral 
hearing loss is warranted.  The effective date rule 
established by 38 U.S.C.A. § 5110(g), however, prohibits the 
application of any liberalizing rule to a claim prior to the 
effective date of such law or regulation.  Id.; Rhodan v. 
West, 12 Vet. App. 55, 57 (1998).  

However, the Board notes that the differences between the 
former criteria and the revised criteria in this case are 
relatively minor and do not affect the outcome of the case; 
thus, the Board finds that the veteran has not been 
prejudiced by applying the new regulations in the first 
instance.  Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  

The record shows that the RO granted service connection for 
his hearing loss, effective in September 1952, and assigned a 
noncompensable rating on that date.  This rating decision was 
based on a series of April 1953 VA reports of medical 
examinations that included a diagnosis of bilateral hearing 
loss "probably due to noise trauma."  

A July 1996 VA report of audiology examination noted that the 
veteran reported having experienced a constant high-pitched 
ringing in his left ear, which varied in intensity, as a 
result of acoustic trauma from a 90 mm gun blast near his 
ear.  The report noted diagnoses of normal hearing from 250 
through 1000 hertz (Hz) with mild to profound sensorineural 
hearing loss from 2000 through 8000 Hz in the right ear, and 
borderline normal to mild sensorineural hearing loss through 
2000 Hz with severe sensorineural hearing loss from 4000 
through 8000 Hz in the left ear.  

The report noted a right ear average pure tone decibel loss 
of 58 and speech discrimination of 96 percent, which is 
assigned a "II" under both the new and old versions of 
Table VI of 38 C.F.R. § 4.85.  The report also noted a left 
ear average pure tone decibel loss of 52 and speech 
discrimination of 92 percent, which is assigned a "I" under 
both versions of Table VI of 38 C.F.R. § 4.85.  When these 
two determinations are rated under both versions of Table VII 
of 38 C.F.R. § 4.85, it is apparent that a compensable rating 
is not for application given these findings.  

A May 1998 VA report of audiological examination noted normal 
hearing sensitivity from 250 through 500 Hz and mild to 
profound sloping sensorineural hearing loss in the right ear 
from 1,000 to 8,000 Hz and mild to severe sensorineural 
hearing loss in the left ear.  The report also noted that the 
veteran reported that he experienced a constant high-pitched 
ringing tinnitus of medium intensity in his left ear as the 
result of an explosion from a 90 mm gun.  

The report noted that the veteran's right ear average pure 
tone decibel loss of 64 and speech discrimination of 92 
percent.  This combination of decibel loss and speech 
discrimination is assigned a "II" under both the new and 
old versions of Table VI of 38 C.F.R. § 4.85.  The veteran's 
left ear hearing loss showed average pure tone decibel loss 
of 55 and speech discrimination of 94 percent, which is 
assigned a "I" under both the new and old versions of Table 
VI of 38 C.F.R. § 4.85.  When these two determinations are 
rated under both versions of Table VII of 38 C.F.R. § 4.85, 
it is apparent that a compensable rating is not for 
application given these findings.  

Although the veteran's contentions as to the severity of his 
disorder are credible, the Board once again stresses that, 
under Lendenmann, there is little leeway in making a 
determination as to the disability rating warranted for 
hearing loss.  The Board must apply the results of the 
veteran's audiological examinations to the ratings schedule 
mechanically.  Lendenmann at 349.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the veteran's claim for a compensable 
rating for the service-connected bilateral hearing loss.  


New and Material Evidence 

When a claim is disallowed by the RO, appellate review is 
initiated by the filing of a Notice of Disagreement (NOD) 
within one year from the date of mailing of notice of the 
result of the initial disallowance.  38 U.S.C.A. § 7105(a), 
(b).  If a NOD is filed within the one-year period, the RO 
shall issue a Statement of the Case.  38 U.S.C.A. § 7105(d).  
The veteran is provided a period of 60 days (or the remainder 
of the one-year period from the date of mailing of the notice 
of the determination being appealed) to file the formal 
appeal.  38 U.S.C.A. § 7105(d); 38 C.F.R. § 20.302(b) (1999).  
In the absence of a perfected appeal, the RO's decision 
becomes final, and the claim will not thereafter be reopened 
or allowed, except as otherwise provided.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103 (1999).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  New and material evidence means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) summarized the analysis in determining 
whether evidence is new and material in Evans v. Brown, 
9 Vet. App. 273 (1996).  VA must first determine whether the 
newly presented evidence is "new," that is, not of record 
at the time of the last final disallowance of the claim and 
not merely cumulative of other evidence that was then of 
record.  If new, the evidence must be "probative" of the 
issue at hand.  However, there is no longer a requirement 
that, in order to reopen a claim, the new evidence, when 
viewed in the context of all the evidence, both new and old, 
must create a reasonable possibility that the outcome of the 
case on the merits would be changed.  Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998) (expressly rejecting the standard for 
determining whether new and material evidence had been 
submitting sufficient to reopen a claim set forth in Colvin 
v. Derwinski, 1 Vet. App. 171 (1991)).  

A January 1996 VA report of audiological examination noted 
that the veteran reported hearing loss and loud, high-pitched 
tinnitus in both ears, which was louder in the left ear, as 
the result of an in-service gun explosion.  The report also 
noted that the veteran had learned to ignore the sound.  

A July 1996 VA report of audiological examination noted that 
the veteran reported hearing loss and a constant, high-
pitched ring of varying intensity in his left ear as a result 
of acoustic trauma from a 90 mm gun blast near his ear.  The 
report noted that the tinnitus could disrupt the veteran's 
concentration.  

An April 1996 VA report of audiological case history, which 
appears to have been associated with the claims folder in 
July 1998 and submitted by the veteran, noted that the 
veteran had reported decreased hearing acuity as a result of 
an in-service 90 mm gun that had been fired when he did not 
have ear protection.  The report also noted that he had 
constant tinnitus in both ears, and that it was worse in the 
left ear.  

Additionally, the record included July and November 1997 VA 
reports of hearing evaluations, also apparently submitted by 
the veteran, which noted a history of bilateral hearing loss 
due to in-service noise exposure.  

A May 1998 VA report of audiological examination noted that 
the veteran reported in-service hearing loss and constant 
high-pitched ringing tinnitus of medium intensity in his left 
ear as a result of a 90 mm gun explosion.  

In the veteran's October 1998 Substantive Appeal, the veteran 
explained that he had been about four feet from the muzzle of 
a 90 mm anti-aircraft gun being tested when someone fired it 
not knowing he was that close.  The veteran also stated that 
the ringing in his ears was deafening and that some blood 
came out of each ear.  The veteran also stated that he had 
stayed in his tent for three days and that he was later 
examined by a doctor.  Additionally, the veteran noted that 
the ringing in his ears had disappeared from his right ear 
approximately fifteen years earlier.  

The Board finds that the veteran's additional evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  The evidence is certainly 
new.  Furthermore, it is material as to the issue of service 
connection.  See 38 C.F.R. § 3.303.  Thus, the Board finds 
that new and material evidence has been submitted to reopen 
the claim of service connection for tinnitus.  


Well-Groundedness and Service Connection

As the veteran's claim has been reopened, the Board must now 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, the reopened 
claim is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Elkins v. West, 12 Vet. App. 209 (1999) (en banc).  

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
The record includes several VA medical reports indicating 
that the veteran's tinnitus is due to in-service acoustic 
trauma.  When a veteran submits a well-grounded claim, VA 
must assist him in developing facts pertinent to that claim.  
38 U.S.C.A. § 5107(a).  

The Board is satisfied that all available relevant evidence 
has been obtained regarding the claim, and that no further 
assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a).  

Here, the medical evidence of record clearly indicates to the 
Board that the veteran's tinnitus is result of his in-service 
exposure acoustic trauma.  The veteran's September 1952 
report of separation noted that he had been assigned to an 
artillery component.  An April 1953 VA report of ear, nose 
and throat examination included a diagnosis of tinnitus 
aurium with a history of an unexpected 90 mm gun blast and 
associated hearing loss.  Additionally, the record reflects 
continued and consistent complaints of tinnitus since 
February 1953, shortly after the veteran's separation from 
service.  Furthermore, the May 1998 VA report of audiology 
examination noted reported tinnitus as a result of a 90 mm 
gun explosion.  

Given this evidence, and based on a review of the entire 
evidentiary record, the Board finds that service connection 
for tinnitus is warranted.  



ORDER

The claim for an increased rating for the service-connected 
bilateral hearing loss is denied.  

Service connection for tinnitus is granted.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 


- 2 -


